Name: Commission Regulation (EEC) No 3833/92 of 28 December 1992 determining the rate at which the components intended to ensure protection of cereals and rice processing in Portugal are to be dismantled and fixing the amount thereof for 1993
 Type: Regulation
 Subject Matter: plant product;  industrial structures and policy;  Europe
 Date Published: nan

 No L 387/50 Official Journal of the European Communities 31 . 12. 92 COMMISSION REGULATION (EEC) No 3833/92 of 28 December 1992 determining the rate at which the components intended to ensure protection of cereals and rice processing in Portugal are to be dismantled and fixing the amount thereof for 1993 Whereas the fixed components are an import charge forming part of the imports levy ; whereas from 1 January 1991 the levy applicable in the Community also applies in Portugal ; whereas the provisions of Article 287 of the Act of Accession require that the residual gap between the fixed components applicable in Portugal and these applicable in the Community be fixed, this new gap being added to the levy applicable in Portugal to imports from third countries ; Whereas, however, both Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT)(8), as last amended by Regulation (EEC) No 523/91 (9) and Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety of CN codes 1006 10, 1006 20 and 1006 30 (10), as amended by Regulation (EEC) No 3130/91 ("), apply to Portuguese imports of the products to which they relate ; Whereas a full table of the components intended to protect processing of cereals and rice should be publi ­ shed ; Whereas this Regulation entails the repeal of Commission Regulation (EEC) No 3778/91 of 18 December 1991 determining for 1992 the components intended to ensure protection of cereals and rice processing in Portugal (12) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), Having regard to Council Regulation (EEC) No 3653/90 of 11 December 1990 laying down transitional measures governing the common organization of the market in cereals and rice in Portugal f), and in particular Article 10 (1 ) thereof, Whereas Regulation (EEC) No 3653/90 provided for dismantling over a period of 10 years from 1 January 1991 of the charges on imports from the other Member States into Portugal constituting the fixed components intended to protect Portuguese cereal and rice processing ; whereas, however, in the case of rice the dismantling process provided for in Article 286 (3) of the Act of Accession should continue to be applicable ; Whereas the base amounts to be adopted for dismantling or approximation are those set by Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (6), as last amended by Regulation (EEC) No 1906/87 Q, and those listed in Annex XXIV to the Act of Accession ; Whereas pursuant to Article 287 of the Act of Accession the gap between the fixed components applied in Portugal during the first stage of accession and those forming part of the charge on imports from third coun ­ tries are to be reduced on 1 January 1993 to 49,9 % of the previous amount ; whereas it is this new gap that should be used in determining the fixed components applicable in Portugal ; HAS ADOPTED THIS REGULATION : Article 1 Dismantling of the fixed components mentioned in Article 273 of the Act of Accession intended to protect processing of cereals and rice shall, where intra ­ Community trade is concerned, be effected : (8) OJ No L 84, 30. 3 . 1990, p. 85. 0 OJ No L 58, 5. 3 . 1991 , p. 1 . ( 10) OJ No L 361 , 20. 12. 1986, p. 1 . (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 362, 27. 12. 1990, p. 28 . ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 65 . f) OJ No L 182, 3. 7. 1987, p. 49. (") OJ No L 297, 29. 10 . 1991 , p. 1 . 12) OJ No L 356, 27. 12. 1991 , p. 46. 31 . 12. 92 Official Journal of the European Communities No L 387/51  for products made from cereals, in 10 equal stages of 10 %, or more if necessary, to prevent the protection applicable in trade between Portugal and the other Member States from exceeding that applicable in trade between Portugal and third countries,  for products made from rice, as provided for in Article 286 (3) of the Act of Accession. Article 2 1 . On importation into Portugal from other Member States of products covered by Regulations (EEC) No 2727/75 and (EEC) No 1418/76 a component intended to protect processing in Portugal shall be charged the amount indicated in column 3 of the Annex to this Regulation. 2. The levy applied on importation into Portugal of products listed in Annex XXIV to the Act of Accession from third countries shall , without prejudice to Articles 12 and 14 of Regulation (EEC) No 715/90 or to Regula ­ tion (EEC) No 3877/86 be increased by the amount shown in column 4 of the Annex to this Regulation . 3 . The amounts indicated in the Annex shall be valid from 1 January to 31 December 1993 . Article J Regulation (EEC) No 3778/91 is hereby repealed. Article 4 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 31 . 12. 92No L 387/52 Official Journal of the European Communities ANNEX FIXED COMPONENTS APPLICABLE IN PORTUGAL IN 1993 (ECU/tonne) Fixed f Amount to be CN code Description ap^TiSbTin addeJ l ° lefPortugal in Portu*al ( 1 ) (2) (3) (4) 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  manioc (cassava): 2,11  0714 10 10   Pellets of flour and meal   Other : 07141091 ___ Ofa kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced   0714 10 99 Other : 2,11  0714 90 - Other :   Arrowroot, salep and similar roots and tubers with high starch content : 0714 90 1 1    Of a kind used for humans consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced   0714 90 19 Other : 2,11  1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed :   Semi-milled rice :    Parboiled : 1006 30 21 Round grain 13,97 7,46 1006 30 23     Medium grain 13,97 7,50     Long grain : 1006 30 25 _____ Of a length/width ratio greater than 2 but not less than 3 13,97 7,50 1006 30 27 _____ of a length/width ratio equal to or greater than 3 13,97 7,50    Other : 1 006 30 42     Round grain 1 3,97 7,46 1006 30 44     Medium grain 13,97 7,50     Long grain : 1006 30 46      Of a length/width ratio greater than 2 but less than 3 13,97 7,50 1006 30 48      Of a length/width ratio greater than 2 but less than 3 13,97 7,50   Wholly milled rice :    Parboiled : 1006 30 61     Round grain 14,97 8,03 1006 30 63     Medium grain 14,97 8,03     Long grain : 1006 30 65 _____ Of a length/width ratio greater than 2 but not less than 3 14,97 8,03 1006 30 67      Of a length/width ratio equal to or greater than 3 14,97 8,03    Other : 1006 30 92     Round grain 14,97 8,03 1006 30 94 Medium grain 14,97 8,03     Long grain : 1006 30 96      Of a length/width ratio greater than 2 but less than 3 14,97 8,03 1006 30 98      Of a length/width ratio equal to or greater than 3 14,97 8,03 31 . 12. 92 Official Journal of the European Communities No L 387/53 (ECU/tonne) (1 ) (2) (3) (4) 1101 00 00 Wheat or meslin flour (') 21,00 3,66 1102 Cereals flours other than of wheat or meslin (') : 1102 10 00 - Rye flour 21,00 3,66 1102 20  Maize (corn) flour : 1102 20 10   Of a fat content not exceeding 1,5 by weight 4,23  11022090 -- Other : 2,11  1102 30 00  Rice flour 1,51  1102 90 - Other : 110290 10 Oat flour 4,23  1102 90 30   Oat flour 4,23  1102 90 90 Other 2,1 1  1 1 03 Cereals groats, meal and pellets ('):  Groats and meal : 1103 11   Of wheat :    Durum wheat : 1103 11 30 Groats 21,00 3,66 1103 11 50 Meal 21,00 3,66 1103 11 90    Common wheat and spelt 22,40 4,66 1103 12 00   Of oats 4,23  1103 13   Of maize (corn):    Of a fat content not exceeding 1,5 % by weight : 1103 1311 ____ For the brewing industry 4,23  1103 13 19 Other 4,23  1103 13 90    Other 2,11  1103 14 00   Of rice 1,51  1103 19   Of other cereals : 1103 19 10 Of rye 4,23  1103 1930 Of barley 4,23  1103 19 90 Other 2,11   Pellets : 1103 21 00   Of wheat 4,23  1103 29   Of other cereals : 1103 29 10 Of rye 4,23  1103 29 20 Of barley 4,23  1103 29 30    Of oats 4,23  1103 29 40    Of maize 4,23  1103 29 50 Of rice 1,51  1103 29 90 Other : 2,11  1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germs of cereals, whole, rolled, flaked or ground (') :  Rolled or flaked grains : 1104 11   Of barley : 1104 1110 Rolled 2,11  110411 90 Flaked 4,23  1104 12   Of oats : 1104 1210 Rolled 2,1 1  1 104 12 90 Flaked 4,23  110419   Of other cereals : 110419 10 Of wheat 4,23  No L 387/54 Official Journal of the European Communities 31 . 12. 92 (ECU/tonne) ( 1 ) (2) (3) (4) 1104 19 30 Of rye 4,23  1104 19 50    Of maize 4,23     Other : 1104 19 91     Flaked rice 3,01  1104 19 99 - Other : 4,23   Other worked grains (for example, hulled, pearled, sliced or kibbled) : 1104 21 Of barley : 1104 21 10 ___ Hulled (shelled or husked) 2,11  1104 21 30    Hulled and sliced or kibbled ('Griitze' or 'grutten') 2,11  1104 21 50 Pearled 4,23  1104 21 90 Not otherwise worked than kibbled 2,11  1104 22   Of oats : 1104 2210 ___ Hulled (shelled or husked) 2,11  1104 22 30    Hulled and sliced or kibbled ('Griitze' or 'grutten') 2,11  1104 22 50 Pearled 2,11  1104 22 90    Not otherwise worked than kibbled 2,11  1104 23   Of maize : 1104 23 10 ___ Hulled (shelled or husked) whether or not sliced or kibbled 2,11  1104 23 30 Pearled 2,11  1 104 23 90 Not otherwise worked than kibbled 2,11  1104 29   Of other cereals :    Hulled (shelled or husked), whether or not sliced or kibbled : 1104 29 11 Of wheat 2,11  1104 29 15 Of rye 2,11  1104 29 19 Other 2,11     Pearled : 1104 29 31 Of wheat 2,11  1104 29 35 Of rye 2,11  1104 29 39 Other 2,11     Not otherwise worked than kibbled : 1104 29 91     Of wheat 2,11  1104 29 95 Of rye 2,11  1104 29 99 Other 2,11  1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 30 10   Of wheat 4,23  1104 30 90   Of other cereals 4,23  1106 Flour and . meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : 110620 10   Denatured 2,11  Other : 11062091    For the manufacture of starches 14,39  1106 20 99 Other 14,39  1107 Malt, whether or not roasted : 1107 10  Not roasted :   Of wheat : 1107 10 11    In the form of flour , 15,40 5,55 1107 1019 . Other 15,40 5,55   Other : 1107 10 91    In the form of flour 15,40 5,55 11071099 Other 15,40 5,55 1107 20 00 - Roasted 14,00 4,55 31 . 12. 92 Official Journal of the European Communities No L 387/55 (ECU/tonne) 0 ) (2) (3) (4) 1 1 08 Starches ; inulin :  Starches : 1108 11 00   Wheat starch 14,39  1108 1200   Maize (corn) starch 14,39  1108 13 00   Potato starch (cassava) starch 14,39  1108 14 00   Manioc 14,39  1108 19   Other starches : 1108 19 10 Rice starch 15,39  1108 19 90 Other 14,39  1109 00 00 Wheat gluten, whether or not dried 126,94  1 702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1 702 30  Glucose and glucose syrup, not containing in the dry state less than 20 % by weight of fructose :   Other : Other : 1702 30 91     White crystalline powder, whether or not agglomerated 72,10 3,13 1702 30 99 Other 63,00 11,73 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 90 Other 63,00 11,73 1702 90  Other, including invert sugar : 1702 90 50   Maltodextrine and maltodextrine syrup 63,00 11,73   Sugars and molasses, caramelized :    Other : 1702 90 75     In the form of powder, whether or not agglomerated 72,10 3,13 1702 90 79 Other 63,00 11,73 2106 Food preparations not elsewhere specified or included : 2106 90 - Other :   Syrups of sugar, flavoured or with added colourings :    Other : 2106 90 55     Glucose syrup and maltodextrine 58,10 8,24 2302 Bran, sharps and other residues, whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn) : 2302 10 10   With a starch content not exceeding 35 % by weight 4,20  2302 10 90 Other 4,20  2302 20 - Of rice : 2302 20 10   With a starch content not exceeding 35% by weight 4,20  2302 20 90 Other 4,20  »302 30 - Of wheat : £302 30 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an apertur of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1 ,5 % by weight 4,20  31 . 12. 92No L 387/56 Official Journal of the European Communities (ECU/tonne) (1 ) (2) (3) (4) 2302 30 90 Other 4,20  2302 40  Of other cereals : 4,20  2302 40 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through the sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % 4,20  2302 40 90 ^ Other 4,20  2303 Residues of starch manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product 2303 10 11    Exceeding 40 % by weight 1 26,94  2309 Preparations of a kind used in animal feeding : 2303 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :     Containing no starch or containing 10 % or less by weight of starch 7,62  2309 1011 _____ Containing no milk products or containing less than 10 % by weight of such products 7,62  2309 1013 _____ Containing not less than 10 % but less than 50 % by weight of milk products 7,62      Containing more than 10 % but not more than 30 % by weight of starch : 2309 1031 _____ Containing no milk products or containing less than 10 % by weight of such products 7,62  2309 10 33 _____ Containing not less than 10 % but less than 50 % by weight of milk products 7,62      Containing more than 30 % by weight of starch : 2309 1051 _____ Containing no milk products or containing less than 10 % by weight of such products 7,62  2309 10 53 _____ Containing not less than 10 % but less than 50 % by weight of milk products 7,62  2309 90 - Other :   Other :    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup :      Containing no starch or containing 10 % or less by weight of starch : 2309 90 31 ______ Containing no milk products or containing less than 10% by weight of such products 7,62  2309 90 33 ______ Containing not less than 1 0 % but less than 50 % by weight of milk products 7,62       Containing more than 10 % but not more than 30 % by weight of starch : 31 . 12. 92 Official Journal of the European Communities No L 387/57 (ECU/tonne) ( 1 ) (2) (3) (4) 2309 90 41 ______ Containing no milk products or containing less than 10% by weight of such products 7,62  2309 90 43 ______ Containing not less than 10 % but less than 50 % by weight of milk products 7,62       Containing more than 30 % by weight of starch : 2309 90 51 ______ Containing no milk products or containing less than 10 % by weight of such products 7,62  ¢ 2309 90 53   Containing not less than 10 % but less than 50 % by weight of milk products 7,62  (') In order to distinguish between products falling within subheading 1101 00 00 and heading Nos 1102, 1103 and 1104 of the combined nomenclature on the one hand, and within subheadings 2302 10 to 2302 40 on the other, those products shall be considered as falling within subheadings 1101 00 00 and heading Nos 1102, 1103 and 1104 which simultaneously have :  a starch content (determined by the modified Ewers polarimetric method) of more than 45 % (by weight) calculated on the dry product,  an ash content (by weight) calculated on dry products (after deduction of any added minerals) or 1,6 % or less for rice, 2,5 % less for wheat or rye, 3 % or less for barley, 4 % or less for buckwheat, 5 % or less for oats and 2 % or less for the other cereals . Germ of cereals, whole, rolled, flaked or ground, falls in all cases within subheading 1101 00 00 and heading No 1102.